Pee Curiam.
Disciplinary proceedings against respondent, a member of the bar of this State were brought by the Bergen County Ethics Committee. The matter was presented to this Court at a hearing thereon on December 2, 1969. There was no appearance by respondent.
It appears that on November 20, 1969, respondent pleaded guilty to three accusations charging him with embezzlement of substantial sums of money which had been entrusted to him by clients. Under the circumstances respondent is disbarred and his name is ordered stricken from the Boll of Attorneys as a member of the bar of New Jersey.
For disbarment — Chief Justice Weirtraub and Justices Jacobs, Erarcis, Proctor, Hall, Schettiro and Hare-mar — 7.
Opposed — -None.